Citation Nr: 1421056	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) and Board remand. 

VA's electronic portion of the claims file, known as VBMS, indicates that the Veteran is represented by the Military Order of the Purple Heart (MOPH).  A VA form 21-22 dated in April 2010 did appoint MOPH as the representative, but in August 2011 the Veteran submitted a new form 21-22 appointing the Disabled American Veterans (DAV) as his representative.  Therefore, the Board finds that DAV is the appropriate representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2011 remand, the Board requested that the RO obtain a VA examination and opinion to determine whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected bilateral shin splints.  Specifically, the Board requested that the VA examiner address the positive evidence in the claims file, including the service treatment records which show diagnoses of unilateral spondylolysis of the lumbar spine and opine as to whether the Veteran's currently diagnosed osteoarthritis and spinal stenosis are related to the in-service lumbar spine disability.  The Board also requested that the examiner provide an opinion as to whether the Veteran's current lumbar spine disability was caused or aggravated by his service-connected bilateral shin splints.

Although the Veteran underwent a VA examination in August 2011, the opinion provided does not comply with the Board's remand directives.  While the VA examiner opined that the Veteran's current lumbar spine disability was not related to his active duty service, noting that it is part of the normal aging process, the examiner did not address any of the relevant evidence in the claims file and did not provide any supporting explanation or rationale for the opinion; accordingly, the Board finds it inadequate.  Moreover, the examiner did not provide an opinion as to whether the Veteran's current lumbar spine disability was caused or aggravated by his service-connected shin splints, as requested.  Thus, the VA opinion does not comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  Accordingly, the Veteran should be provided with a new VA examination which complies with all remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's currently diagnosed osteoarthritis and spinal stenosis of the lumbar spine.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a thorough review and discussion of the evidence in the claims file, to include the service treatment records showing treatment for a low back disability, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's current lumbar spine disability is related to the unilateral spolndylolysis diagnosed in service, or otherwise caused by or related to service.  The examiner should also provide an opinion as to whether the Veteran's current lumbar spine disability is at least as likely as not (a 50 percent probability or more) either (a) caused by or (b) aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected bilateral shin splints.  A complete rationale must be provided for any opinion offered.
 
2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



